Interim Decision #2534

MATTER OF DABAASE

In Visa Petition Proceedings
A-18375444
Decided by Board October 1, 1976
(1) Where, in visa petition proceedings, proof of termination of a Ghanaian customary
tribal marriage by customary tribal divorce is sought by securing from a Ghanaian
District Court a decree confirming the fact that the non-judicial divorce was validly
obtained, the confirmation decree should be certified as a true copy by the issuing court
and, in turn, by the appropriate United States embassy or consulate as a decree of the
court.
(2) Where proof of such a Ghanaian customary divorce is being sought without the
assistance of the Ghanaian judicial system, (A) evidence to establish the current customary divorce law of the tribe may be derived from reported cases, legal treaties and
commentaries, depositions of legal scholars, and advisory opinions from those organizations traditionally recognized by the Ghanaian Government as possessing knowledge of
the customary law (The Courts Act, 1971, Act 372, see. 50(3)(n)), and (B) evidence to
establish compliance with the pertinent ceremonial procedures, consisting of affidavits
from the parties and witnesses involved, must be specific rather than conclusory in
nature, and the information provided in the affidavits should include, but need not be
limited to, the date of the customary marriage, the ground for its dissolution, the date of
the proceeding, the names and birthdates of any children born of the marriage, as well
as any custody agreement reached, and a description of the tribal formalities observed.
ON 13EHALr OF 14,1

IONER: Pro se

The United States petitioner applied for immediate relative status for
the beneficiary as her spouse under section 201(b) of the Immigration
and Nationality Act. In a decision dated September 12, 1973, the District Director denied the petition. Although an appeal was taken from
that decision, it apparently was not forwarded to the Board. A second
d ecision, again denying the petition, was issued by the District Director
on February 18, 1976. The petitioner has appealed. The record will be
remanded to the District Director.
The beneficiary is a native and citizen of Ghana. He married the
petitioner on May 12, 1973, in the State of Missouri. At the time of the
marriage, the petitioner was apparently unaware that her divorce from

a previous husband was not yet final. After her divorce was granted on
July 2, 1973, the petitioner and the beneficiary went through another
39

Interim Decision #2534
marriage ceremony on September 22, 1973. The validity of this second
ceremony remains in doubt, however, since the petitioner has failed to
prove that the beneficiary's first marriage to a Ghanaian wife had been
legally dissolved.
The record indicates that in 1956 the beneficiary was married in
Ghana according to his tribal custom. He has alleged that his Ghanaian
wife divorced him in 1973, again according to tribal custom. The evidence submitted to establish the validity of that divorce consists of
photostats of two letters which the beneficiary's brother allegedly wrote

to him from Ghana. In the first letter, the beneficiary is informed of the
divorce which his wife had recently secured. In the second, the beneficiary is advised to explain the procedures surrounding customary
divorce to the Immigration and Naturalization Service.
In visa petition proceedings, the petitioner bears the burden of proving the beneficiary's eligibility for the immigration benefit sought. Matter of Brantigan, 11 I. & N. Dec. 493 (BIA 1966). Under 8 C.F.R.
204.2(c)(2), the petitioner must submit proof of the legal termination of
all previous marriages of both parties. We agree with the District
Director that the undocumented opinion of the beneficiary's brother is
insufficient to establish the validity of the alleged customary divorce.
In Matter of Akinola, Interim Decision 2400 (BIA 1975), we noted
that a Ghanaian divorce, governed by customary law, may be granted
by a Ghanaian District Court or may be effectuated without recourse to
the courts. In contrast to the court-decreed divorce, the purely customary divorce in a traditional tribal setting is difficult to prove. Since there
is no document issued for such a divorce and no system of registration,
proof of its validity, of necessity, must be undertaken by the parties to
the proceeding.
Perhaps the simplest method of supplying such proof involves securing from a Ghanaian District Court a decree confirming the fact that the
n on judicial divorce was validly obtained. For use in immigration matters, this decree of confirmation should be certified as a true copy by the
issuing court and, in turn, by the appropriate United States embassy or
consulate as a decree of the court.
If the party to the tribal divorce prefers to prove the validity of the
proceeding without the assistance of the Ghanaian judicial system, he

must provide evidence which establishes (1) the tribe to which he
b elongs (2) the current customary divorce law of that tribe (3) the fact
tlhat the pertinent ceremonial procedures were followed. See Matter of
A►kinaa, supra; Matter of Anwang, Interim Decision 2248 (BIA 1973).
To establish the current customary law of his tribe, the party may
present evidence derived from reported cases, legal treaties and cornn-ientaries, and depositions of legal scholars. The evidence could also
consist of advisory opinions from those organizations traditionally red40

Interim Decision #2534
ognized by the Ghanaian Government as possessing knowledge of customary law.**
Once the law has been established, it remains for the party to prove
that the divorce was properly perfected. Affidavits from the parties and
the witnesses involved must be specific rather than conclusory in nature. Information provided should include, but need not, be limited to,
the date of the customary marriage, the ground for its dissolution and
the date of the proceeding, the names and birthdates of any children
born of the marriage as well as any custody agreement reached, and a

description of the tribal formalities observed.
We shall remand the case to the District Director to afford the
petitioner an opportunity to obtain the evidence necessary to establish
the beneficiary's eligibility for immediate relative status. After receipt
of such evidence, the District Director should enter a new decision,
stating his reasons and make appropriate service on the interested
parties in accordance with Matter of To, Interim Decision 2283 (BIA
1974).
ORDER: The record is remanded for the action indicated in the
foregoing opinion_

** See, The Courts Act, 1971, Act 372, section 50(3)(ii) in which the Ghanaian courts
are allowed to solicit advisory opinions from a "House of Chiefs, or a Divisional or
Trpainoonl Council or other body possessing knowledge of the customary law in question." No doubt there are numerous domestic tribunals which are capable of rendering
enpert opinions in the area of tribal divorce.
41

